IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 34A15

                               Filed 18 March 2016
SAMMY R. PRUETT,
              Plaintiff
             v.
JOEL D. BINGHAM and JEAN’S BUS SERVICE, INC.,
              Defendants and Third-Party Plaintiffs
           v.
GREGORY ALAN WIGGINS, MATTHEW BRACKETT, and MOUNTAIN HOME
FIRE & RESCUE DEPARTMENT, INC.,
               Third-Party Defendants


      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 767 S.E.2d 357 (2014), affirming an order

entered on 17 October 2013, as amended by an order entered on 23 January 2014,

both by Judge Hugh B. Lewis in Superior Court, Rutherford County. Heard in the

Supreme Court on 17 February 2016.


      Davis & Hamrick, LLP, by Ann C. Rowe and H. Lee Davis, Jr., for defendants
      and third-party plaintiff-appellants.

      Michael E. Casterline; and Brazil & Burke, P.A., by Meghann K. Burke and
      W.O. Brazil, III, for third-party defendant-appellees Matthew Brackett and
      Mountain Home Fire & Rescue Department, Inc.


      PER CURIAM.


      AFFIRMED.